Exhibit 10.52

Summary of Compensation Arrangements for
Named Executive Officers and Directors

Compensation Arrangements for Named Executive Officers

          Following is a description of the compensation arrangements that have
been approved by the Compensation Committee of the Board of Directors of
Medtronic, Inc. (the “Compensation Committee”) for the Company’s Chief Executive
Officer, Chief Financial Officer and the other three most highly compensated
executive officers in fiscal year 2009, and Mr. Michael F. DeMane, who served as
an executive officer for a portion of fiscal year 2009 and whose employment as a
non-executive officer employee ended on May 31, 2009 (the “Named Executive
Officers”).

          Annual Base Salary:

          As a reflection of the current economic and business environment, all
of our executive officers (including our named executive officers) proposed to
the Compensation Committee a 5% reduction in their base salaries for fiscal year
2010.

          The Compensation Committee approved the following base salaries,
effective April 25, 2009, for five of the Named Executive Officers:

 

 

 

 

 

William A. Hawkins
President and Chief Executive Officer

 

$

1,118,150

 

 

 

 

 

 

Gary L. Ellis
Senior Vice President and Chief Financial Officer

 

$

604,200

 

 

 

 

 

 

Stephen H. Mahle
Executive Vice President of Healthcare Policy and Regulatory

 

$

589,000

 

 

 

 

 

 

J Jean-Luc Butel
Senior Vice President and President, International

 

$

498,750

 

 

 

 

 

 

H. James Dallas
Senior Vice President, Quality and Operations

 

$

494,000

 

          Michael DeMane resigned as Chief Operating Officer of Medtronic on
April 30, 2008, and entered into an agreement with Medtronic to address the
terms of his continued employment with Medtronic. This agreement provided that
Mr. DeMane would remain an employee until May 31, 2009 or, if earlier, the date
of an event of default under the agreement. Mr. DeMane’s employment with
Medtronic ended on May 31, 2009.

          Annual Performance-Based Incentives:

          The Compensation Committee has approved the following payments under
the Medtronic, Inc. Executive Incentive Plan for performance in fiscal year
2009:

 

 

 

 

 

William A. Hawkins

 

$

1,538,551

 

Gary L. Ellis

 

$

475,067

 

Stephen H. Mahle

 

$

463,115

 

Jean-Luc Butel

 

$

315,425

 

H. James Dallas

 

$

315,591

 

Michael F. DeMane

 

$

688,750

 

          At a special meeting on May 28, 2009, the Compensation Committee of
the Board of Directors approved performance measures for fiscal year 2010. The
plan is a performance-based plan with awards based on company-wide, geographic
and business unit performance. For fiscal 2010, the awards for all executive
officers will be measured 100% on overall Company performance. For fiscal 2010,
the financial measures for the portion of our plan based on company-wide
performance are diluted earnings per share, revenue growth, and an indicator of
cash flow with weights of 40%, 40%, and 20% respectively. For fiscal


--------------------------------------------------------------------------------


year 2010, named executive officers are eligible for target awards ranging from
65% to 140% of base salary. The potential maximum payouts named executive
officers are eligible for range from 146% to 268% of base salary.

          Stock Option and Restricted Stock Units:

          Via Special Minutes of Action on October 22, 2008, the Compensation
Committee approved the following stock option and performance based restricted
stock grants under the Company’s 2008 Stock Award and Incentive Plan. The stock
options were granted on October 27, 2008 at an exercise price of $36.24, which
was the fair market value of the Company’s common stock on the date of grant and
vest annually in 25% increments. The restricted stock unit awards were granted
on October 27, 2008 (with the grant value determined by the Fair Market Value
per share of the Company’s common stock on the date of grant) and will vest 100%
on the third anniversary of the grant date (or, in the event of death,
disability or retirement, they vest on a pro-rata basis) provided that a minimum
performance threshold is achieved.

 

 

 

 

 

 

 

 

 

William A. Hawkins

 

78,643

 

Restricted Stock Units

 

303,533

 

Stock Options

Gary L. Ellis

 

15,177

 

Restricted Stock Units

 

55,188

 

Stock Options

Stephen H. Mahle

 

20,696

 

Restricted Stock Units

 

41,391

 

Stock Options

Jean-Luc Butel

 

8,279

 

Restricted Stock Units

 

35,872

 

Stock Options

H. James Dallas

 

6,899

 

Restricted Stock Units

 

35,872

 

Stock Options

          Mr. DeMane did not receive any grants of stock options or restricted
stock units in fiscal year 2009.

          In addition to the above-mentioned grants, at a Special Committee
meeting on July 1, 2008, the Compensation Committee approved an additional grant
of performance-based restricted stock units with a grant date of July 28, 2008
(with the grant value determined by the Fair Market Value per share of the
Company’s common stock on the date of grant) as outlined below:

 

 

 

 

 

 

 

 

 

Gary L. Ellis

 

28,377

 

Restricted Stock Units

 

 

 

 

Jean-Luc Butel

 

18,918

 

Restricted Stock Units

 

 

 

 

H. James Dallas

 

28,377

 

Restricted Stock Units

 

 

 

 

These restricted stock units will vest 100% on the third anniversary of the
grant date (or, in the event of death, disability or retirement, they vest on a
pro-rata basis) provided that a minimum performance threshold is achieved.

          Long Term Performance Plan Awards:

          The Compensation Committee approved the following cash awards under
the Company’s Long-Term Performance Plan for the three-year cycle ending in
fiscal 2009. The value of an award is determined at the end of the performance
period based on Medtronic’s financial performance relative to predetermined
performance goals.

 

 

 

 

 

William A. Hawkins

 

$

623,610

 

Gary L. Ellis

 

$

381,095

 

Stephen H. Mahle

 

$

519,675

 

Jean-Luc Butel

 

$

207,870

 

H. James Dallas

 

$

173,225

 

Michael F. DeMane

 

$

415,740

 

          At a special meeting on May 28, 2009, the Compensation Committee of
the Board of Directors approved performance measures for fiscal year the
2010-2012 cycle of the Long-Term Performance Plan. Senior executive officers are
eligible for grants under the Long-Term Performance Plan. Grants are made
annually for overlapping three-year performance periods. For the 2010-2012 award
cycle, the financial measures are three-year cumulative diluted earnings per
share growth, three-year average revenue growth and three-year return on
invested capital, weighted at 50%, 30% and 20% respectively. The amount of cash
payable at the end of the three-year plan period can range from 20% to 180% of
the original grant.


--------------------------------------------------------------------------------


Steve Mahle Retirement

          On April 30, 2009, Mr. Mahle announced his intent to retire from
Medtronic. Mr. Mahle was eligible for an early retirement program that was
offered to all eligible employees but was requested by the Company to delay his
retirement until September 2009, rather than retire on the date specified in the
early retirement program. The Company recommended, and the Compensation
Committee approved on June 18, 2009, an enhancement to Mr. Mahle’s retirement
benefit that provided the same benefit under the Medtronic, Inc. Supplemental
Executive Retirement Plan as if he had retired under the early retirement
program. The lump sum value of this enhancement is approximately $571,000 which
will be paid out to Mr. Mahle over a 15-year period.

Compensation Arrangements for Non-Employee Directors

          Non-employee director compensation consists of an annual retainer,
annual cash stipends for committee chairs and special committee members, an
annual stock option grant and an annual grant of deferred stock units. In
addition, all new non-employee directors receive an initial stock option grant
and a pro-rated annual stock option grant based on the number of days remaining
in the plan year.

          For fiscal year 2010, the non-employee directors reduced the value of
their annual retainer by 5% from $80,000 to $76,000. The chairs of the Corporate
Governance, Compensation and Technology and Quality Committees receive an annual
cash stipend of $10,000 and the chair of the Audit Committee receives an annual
cash stipend of $15,000. In addition, non-chair members of the Audit Committee
receive an annual cash stipend of $5,000. Members of a Special Committee receive
an additional annual fee of $10,000 for each Special Committee upon which they
serve, so long as the committee is convened. The annual retainer and annual cash
stipend are reduced by 25% if a non-employee director does not attend at least
75% of the total meetings of the Board and Board committees on which such
director served during the relevant plan year.

          Non-employee directors are granted stock options on the first business
day of the fiscal year in an amount equal to $80,000 divided by the fair market
value of a share of Medtronic common stock on the date of grant (which will also
be the exercise price of the option). Directors granted deferred stock units on
the first business day of the fiscal year in an amount equal to $80,000 (on a
pro-rata basis for participants who are directors for less than the entire
preceding plan year and reduced by 25% for those directors who failed to attend
at least 75% of the applicable meetings during the prior fiscal year) divided by
the fair market value of a share of Medtronic common stock on the date of grant.
On the first business day of the fiscal quarter immediately following the fiscal
quarter during which a non-employee director first becomes a director, each new
non-employee director receives (1) a one-time initial stock option grant for a
number of shares of Medtronic common stock equal to $160,000 divided by the fair
market value of a share of Medtronic common stock on the date of grant (which
will also be the exercise price of such option); and (2) a pro-rated annual
stock option grant for a number of shares of Medtronic common stock equal to
$80,000 (pro-rated based on the number of days remaining in the fiscal year)
divided by the fair market value of a share of Medtronic common stock on the
date of grant (which will also be the exercise price of such option).


--------------------------------------------------------------------------------